Filed 3/26/14 P. v. McNary CA2/3
Received for posting 4/29/14
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,                                                              B246546

         Plaintiff and Respondent,                                      (Los Angeles County
                                                                        Super. Ct. No. NA089270)
         v.

JUAN McNARY,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Gary J. Ferrari, Judge. Affirmed.
         Waldemar D. Halka, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Victoria B. Wilson and Viet H.
Nguyen, Deputy Attorneys General, for Plaintiff and Respondent.

                                        _________________________
       Defendant and appellant Juan McNary was convicted of lewd act upon a child
under age 14 (Pen. Code, § 288, subd. (a)), following a court trial.1
He was sentenced to state prison for three years. He contends substantial evidence does
not support the verdict. We affirm.
                                          FACTS
       1. Prosecution.
       Defendant gave a statement to the police. In the end of January 2011, defendant’s
nephew and Mike, age 13, were messing around at the residence where defendant, age
44, lived with members of his family, and Mike kept talking about how big his penis is.
Mike dared defendant to “suck his dick.” Defendant went into his room in the garage,
and Mike followed him. Defendant was the sole occupant of the garage. Mike wanted
defendant to “suck his dick.” He pulled his pants down and told defendant to “ ‘suck my
dick.’ ” Defendant got to his knees and started to do it for a minute. Defendant had his
mouth on Mike’s penis for a second. Then, realizing that what he was doing was wrong,
defendant got up and walked out. Mike followed him and kept saying he wanted
defendant to finish. Defendant told Mike to leave him alone and went to the porch of the
house to smoke a cigarette. At the screen door of the porch, Mike pulled out his penis
and started “jacking off” for about a minute, stating he wanted defendant to finish.
Defendant told Mike to stop, and Mike stopped. Defendant went back to the garage,
telling Mike not to follow him. Defendant did not feel a sexual attraction to minors and
had never had a sexual incident with a minor before. Defendant preferred partnerships
with men all his life. Defendant was sorry he said yes to the dare, and it should have
never happened.
       Mike testified concerning the incident. Mike was hanging out with one of
defendant’s nephews. The nephew asked Mike if he wanted to get his penis sucked by
defendant, and Mike said okay. The nephew and defendant went into the garage.
Mike followed them. Defendant asked Mike to take his pants off. The nephew left.


1      All further references are to the California Penal Code unless otherwise specified.
                                             2
Mike took off his pants and defendant sucked on it for “about one to two minutes.”
Mike felt violated. Mike said nothing and was scared. Defendant stopped when Mike
heard the nephew’s father’s truck pull up. Mike and defendant went into the living room
and then onto the front porch. On the same day, defendant also slapped Mike on the butt.
       2. Defense.
       Psychologist Dr. Haig Kojian testified. Defendant’s I.Q. was 61, which put him in
the 0.5 percentile of his peers. Ninety-nine point five percent of his peers scored higher.
Defendant functioned in some areas at the level of a 10 year old. Such an individual
would have difficulty exercising good judgment in social situations. Defendant had been
employed in a number of jobs, including as a cashier at Disneyland. He currently worked
as a caregiver for his mother, who had dementia.
       3. Trial court’s exhibits.
       In the reports of his two evaluations of defendant, Dr. Kojian stated defendant had
been employed in a number of jobs and stated he was “ ‘gay.’ ” Defendant experienced
command hallucinations to harm himself and others. At the time of the incident, he was
not taking his medication because he tended to forget to take it. Defendant told
Dr. Kojian, “ ‘I don’t know, it just happened. It shouldn’t have happened. It’s hard to
explain and I feel horrible because it shouldn’t have never [sic] happened. He was too
young.’ ” Mike told defendant Mike had a “ ‘big dick’ ” and wanted to know if
defendant did, too. Mike dared defendant to orally copulate him. Defendant was curious
about the size of Mike’s penis and wanted to determine its size. Defendant experienced
command hallucinations telling him to orally copulate Mike. Defendant stopped himself
after a while. Mike had his pants down, masturbating and telling defendant to suck it,
and defendant walked away. Defendant stated he had had a number of sex partners with
age peers, within long-term relationships. He was not interested in sex with teenagers.
Testing revealed defendant functioned within the mentally retarded range of intelligence.
Dr. Kojian reviewed the police report, which indicated that Mike was not sexually
sophisticated.


                                             3
       4. Trial court’s ruling
       Defendant had an intellectual and developmental disability. However, “a 10 year
old and [a] 44 year old that’s supposedly acting like a 10 year old, in my mind, are two
different things. . . . [H]e did work at Disneyland, he does understand what he was doing
was wrong, he was a caregiver[.] [All] of these things leave me to believe he was a little
bit sophisticated, a little bit more knowledgeable, than [one would be led to believe from
Dr. Kojian’s report].” “Based upon the testing, taking that into consideration and the
other additional evidence, I find that he did in fact have the specific intent for the sexual
gratification or arousal and that all the other elements of the crime are present . . . .”
                                        DISCUSSION
       1. Substantial evidence.
       Defendant contends substantial evidence does not support the finding that he acted
with a specific intent to arouse either his or the child’s sexual desires. We disagree with
the contention.
       “In assessing a claim of insufficiency of evidence, the reviewing court’s task is to
review the whole record in the light most favorable to the judgment to determine whether
it discloses substantial evidence — that is, evidence that is reasonable, credible, and of
solid value — such that a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt. [Citation.] The federal standard of review is to the same effect: Under
principles of federal due process, review for sufficiency of evidence entails not the
determination whether the reviewing court itself believes the evidence at trial establishes
guilt beyond a reasonable doubt, but, instead, whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt. [Citation.] The standard of
review is the same in cases in which the prosecution relies mainly on circumstantial
evidence. [Citation.] ‘ “Although it is the duty of the jury to acquit a defendant if it
finds that circumstantial evidence is susceptible of two interpretations, one of which
suggests guilt and the other innocence [citations], it is the jury, not the appellate court[,]
which must be convinced of the defendant’s guilt beyond a reasonable doubt.

                                               4
‘ “If the circumstances reasonably justify the trier of fact’s findings, the opinion of the
reviewing court that the circumstances might also reasonably be reconciled with a
contrary finding does not warrant a reversal of the judgment.” ’ [Citations.]” ’
[Citation.]” (People v. Rodriguez (1999) 20 Cal.4th 1, 11.) The reviewing court does not
reweigh the evidence. (Id. at p. 12.)
       Section 288, subdivision (a) provides: “any person who willfully and lewdly
commits any lewd or lascivious act, including any of the acts constituting other crimes
provided for in Part 1, upon or with the body, or any part or member thereof, of a child
who is under the age of 14 years, with the intent of arousing, appealing to, or gratifying
the lust, passions, or sexual desires of that person or the child, is guilty of a felony and
shall be punished by imprisonment in the state prison for three, six, or eight years.”
       “ ‘ “[A]ny touching” of an underage child committed with the intent to sexually
arouse either the defendant or the child’ establishes a section 288 violation. . . . ‘[T]he
touching of an underage child is “lewd or lascivious” and “lewdly” performed depending
entirely upon the sexual motivation and intent with which it is committed.’ [Citation.].”
(People v. Murphy (2001) 25 Cal.4th 136, 145-146.)
       The record contains sufficient evidence to support the trial court’s finding.
Oral copulation is an overtly sexual act. It is reasonable to infer from the fact this
defendant had a history of sexual relationships with male partners that, when he engaged
in performing oral copulation on a male, he did so with an intent to sexually gratify
himself or his partner. His history of being in relationships with male partners, his age,
and his sexual maturity, and the facts he was currently employed and had previously been
employed in jobs involving responsibilities, training, and skills, indicates his intellectual
and developmental challenges did not preclude his forming the required intent.
Moreover, there is evidence Mike was sexually unsophisticated, defendant wanted to
determine if Mike’s penis was large, defendant asked Mike to take off his pants so he
could orally copulate him, and defendant put his mouth on Mike’s penis and sucked it for
one to two minutes. This supports the conclusion defendant initiated and engaged in the
act for the purpose of sexually gratifying himself or Mike. There is evidence defendant

                                               5
tried to hide his conduct: he had it occur in the privacy of his room; and he stopped when
the nephew’s father’s arrival created a danger of discovery. There was evidence
defendant knew that engaging in sexually arousing or gratifying conduct with a minor
was wrong. From this evidence of a desire to engage in sexually arousing or gratifying
conduct in secret, it is reasonable to infer defendant engaged in the conduct with the
intent to sexually arouse or gratify himself or Mike. The evidence that Mike wanted
defendant to finish what defendant had started, and masturbated immediately after
defendant stopped orally copulating him, indicates Mike experienced sexual arousal from
the oral copulation. All of the foregoing is ample substantial evidence that the
performance of the act of oral copulation in this case was with the intent to sexually
arouse or gratify defendant or Mike, or both. (Compare In re Jerry M. (1997)
59 Cal.App.4th 289, 300 [insufficient evidence defendant intended to arouse the child or
himself where, among other facts, the defendant was 11 years old, there was no evidence
he had reached puberty, the conduct occurred during the day in the presence of others,
and defendant did not try to avoid detection].)
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                  KLEIN, P. J.


We concur:



              CROSKEY, J.                                              KITCHING, J.




                                             6